KNOX, District Judge.
The within motion is granted. At the time of the dismissal of the action, its prosecution had been stayed pending determination of limitation proceedings. Through oversight of this fact, the suit was placed upon a calendar call that was designed to weed out dead suits. It should not have been upon that calendar. True enough, proctors for libelant should have detected the fault and they did not do so. Nevertheless, I think, the outstanding stay should be held to protect their client and that the dismissal is within the exceptions of an “error of process” connected with the defaults of clerks as set forth in U. S. v. Mayer, 235 U. S. 55, 35 S. Ct. 16, 59 L. Ed. 129.